Per Curiam:

No prejudice could have resulted from the refusal of the first instruction asked. It made no difference whether the property belonged to the mortgagors jointly as partners or severally as individuals.. The fourth instruction refused was fairly covered by the instructions given. We find no error in the instructions, and, while the verdict may be contrary to the weight of evidence, there was sufficient evidence to support it; and since it has been approved by the trial court the judgment must be affirmed.